 
 
I 
111th CONGRESS
1st Session
H. R. 1673 
IN THE HOUSE OF REPRESENTATIVES 
 
March 23, 2009 
Mr. Daniel E. Lungren of California introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Emergency Economic Stabilization Act of 2008 with respect to bonus payments. 
 
 
1.Repeal of provisionSection 111(b)(3)(D) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5221(b)(3)(D)) is amended by striking (iii) The prohibition required under clause (i) shall not be construed to prohibit any bonus payment required to be paid pursuant to a written employment contract executed on or before February 11, 2009, as such valid employment contracts are determined by the Secretary or the designee of the Secretary..  
 
